[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               APR 5, 2007
                                No. 06-14489
                                                             THOMAS K. KAHN
                            Non-Argument Calendar
                                                                 CLERK
                          ________________________

                  D.C. Docket No. 04-01751-CV-ORL-22-KRS

DELORES BAILEY,

                                                        Plaintiff-Appellant,

                                      versus

ORANGE COUNTY SCHOOL BOARD,
a political subdivision of the State of Florida,
JOHN EDWARDS individually and in his
capacity as Principal of Apopka High School, et al.,

                                                        Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 5, 2007)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:
       Delores Bailey, a former student at Apopka High School in Orange County,

Florida, appeals the summary judgment granted to Orange County School Board (“the

School Board”).1 She also appeals the district court’s grant of the School Board’s

motion to strike affidavits that Bailey submitted in response to the School Board’s

motion for summary judgment. Bailey sued the School Board for violations of 20

U.S.C. § 1681 (“Title IX”) and 42 U.S.C. § 1983 that she alleges occurred when she

was a student and was sexually harassed by a teacher at Apopka High.

       Having considered the parties’ briefs and the record on appeal, we find no

reversible error. In order to resist summary judgment on either of her claims against

the School Board, Bailey must present some evidence that, while she was a student

at Apopka High, a School Board official knew of the teacher’s misconduct with

Bailey or similar misconduct with other students and was deliberately indifferent to

that misconduct. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 277, 118 S.

Ct. 1989, 1993 (1998); Sauls v. Pierce County Sch. Dist., 399 F.3d 1279, 1284 (11th

Cir. 2005). The district court correctly found that Bailey did not present evidence




       1
         The Appellant’s brief recites that summary judgment was granted to “Defendants-
Appellees,” (Blue Br. at 9), and seeks reversal of that order. (Blue Br. at 42.) In reality, however,
Appellant voluntarily dismissed all defendants other than the School Board that remained in the case
after some claims were remanded to the state court. (R.1-36.) The School Board is the only party
that moved for summary judgment.

                                                 2
sufficient to raise genuine issues of material fact as to these elements of her claims.

(R.3-59 at 17-24.)

      We do not address whether the district court erred in striking the affidavit of

Laqueta Mendez Simpkins because, even considering that affidavit, we find that it

does not change the result in this case. And, we find no abuse of discretion in the

district court’s decision to strike portions of Bailey’s affidavit.

      AFFIRMED.




                                           3